Citation Nr: 1705956	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  12-33 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder with anxiety and post-traumatic stress disorder (PTSD).  

ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1973, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bipolar disorder with anxiety.  

The Veteran subsequently filed a claim for service connection for PTSD and anxiety in February 2014.  The RO did not adjudicate this issue and indicated that the claim for service connection for PTSD is intertwined with the claim for service connection for bipolar disorder with anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) ("[A] self-represented layperson ... ha[s] neither the legal or medical knowledge to narrow the universe of his claim.... [He does] not file a claim to receive benefits only for a particular diagnosis, but for the affliction his ... condition, whatever that is, causes him.").

On his November 2012 VA Form 9, the Veteran request a hearing before the Board at his local RO.  VA scheduled him for such a hearing in September 2016.  However, a September 2016 VA 27-0820 reflects that the Veteran called to cancel his Travel Board hearing because he did not have documentation ready.  To date, the Veteran has not requested a new hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The appellate process set forth in 38 U.S.C.A. § 7104 (a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Evidence received by the agency of original jurisdiction prior to transfer of the records to the Board of Veterans' Appeals after an appeal has been initiated (including evidence received after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition and a supplemental statement of the case (SSOC) will be furnished in accordance with 38 C.F.R. § 19.31.  38 C.F.R. § 19.37(a).  Here, the RO certified the appeal on December 21, 2012, but the file was not transferred to the Board until May 24, 2016.  See December 21, 2012, VA Form 8; May 24, 2016 Correspondence.

The RO issued a SOC in October 2012.  Following the SOC, the Veteran was afforded a VA examination in March 2015 to assess his current mental disorders, including PTSD and bipolar disorder with anxiety, and submitted a statement describing a stressful incident while on active duty.  However, the AOJ did not prepare a SSOC considering this newly received VA-generated evidence in accordance with § 19.37.  Furthermore, the Veteran has not waived initial AOJ consideration of the evidence submitted.  Accordingly, a remand is required for issuance of an appropriate SSOC.  .  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal, to include consideration of the Veteran's statements and March 2015 VA examination.  If the benefit sought on appeal is not granted in full, issue the Veteran a SSOC and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).

